- sixteen Please WITHHOLD support from directors Haley, Kilgore and Mather at Netflix Inc.’s (NASDAQ:NFLX) annual shareholder meeting on June 9, 2016. Dear Netflix Shareholder: We believe there is an urgent need for a robust refreshment of Netflix’s board: · The board continues to ignore its investors, with this the fifth year the board has steadfastly refused to implement majority-supported governance reforms; and · The board suffers from entrenched insularity that is more befitting of a tech start-up than a $40 billion global entertainment company. Accordingly, we not only urge withhold votes against the nominees (Timothy Haley, Leslie Kilgore and Ann Mather) up for re-election, but demand the board begin a wide-ranging and robust recruitment process.
